        Case 1:19-cv-03162-CRC Document 12 Filed 03/27/20 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 ROBERT J. INFUSINO, et al.

               Plaintiffs,

        v.                                            Case No. 19-cv-3162 (CRC)

 BETSY DEVOS, in her official capacity
   as U.S. Secretary of Education, et
   al.

               Defendants.

                      STIPULATED ORDER OF DISMISSAL

       WHEREAS, on October 22, 2019, Plaintiffs Robert J. Infusino, Emmanuel

Dunagan, Keishana Mahone, Rachel Delibasich, and Jessica Scheibe filed the above-

captioned class-action lawsuit alleging that Defendants United States Department of

Education and Secretary of Education Betsy DeVos (collectively, the “Department”)

violated the Administrative Procedure Act (“APA”) and Plaintiffs’ due process rights

by (1) entering into and continuing temporary Program Participation Agreements

with the Illinois Institute of Art (locations in Chicago and Schaumburg, Illinois and Novi,

Michigan) and the Art Institute of Colorado (two locations in Denver, Colorado) (the

“Schools”) allowing them to participate in the Title IV student financial aid program after

the Schools transitioned from accredited status to change of control candidacy status; (2)

granting temporary interim nonprofit status to the Schools so that they could continue to

participate in the Title IV student financial aid program; and (3) issuing loans to

students to attend the Schools;



                                             1
          Case 1:19-cv-03162-CRC Document 12 Filed 03/27/20 Page 2 of 6



       WHEREAS, the Department denies the Plaintiffs’ allegations, and

specifically denies that any of its actions violated the APA or the Plaintiffs’ due

process rights;

       WHEREAS, on November 8, 2019, the Department announced it had cancelled

the Direct and parent PLUS loans taken out to finance students’ education at the Schools

during the term in which January 20, 2018 fell, and for subsequent terms through the

Schools’ closure (“the Cancelled Loans”);

       WHEREAS, the Department took this action to cancel the loans because the

Schools transitioned from accredited to change of control candidacy status effective

January 20, 2018, and the Schools did not notify students of this change of status (or its

consequences) until late June or early July 2018;

       WHEREAS, by cancelling the loans, the Department is treating the loans as if

they had never been issued, and refunds have been issued for all payments made on the

Cancelled Loans (refunds are issued by the U.S. Department of Treasury by issuing

checks to students or parents who made loan payments by check, and by automated

clearing house (“ACH”) transfers for students who made loan payments through ACH

transfers);

       WHEREAS, the Department and its servicers have processed the cancellations,

the records in the National Student Loan Data System (“NSLDS”) have been updated to

reflect a status of “cancelled” and an outstanding balance of $0 for the Cancelled Loans,

and no IRS Form 1099s will be issued for the Cancelled Loans or refunds described

herein;



                                            2
        Case 1:19-cv-03162-CRC Document 12 Filed 03/27/20 Page 3 of 6



      WHEREAS, the Department has directed all loan servicers to update credit

reporting agencies about the Cancelled Loans on behalf of all eligible borrowers so that

the borrowers will not have any remaining balance on the Cancelled Loans, and the

Department will confirm that the loan servicers have made such updates to the credit

reporting agencies;

      WHEREAS, in addition to the Cancelled Loans, the Department has twice

extended the closed school discharge period for the Schools: on November 8, 2019, the

Department announced that it was extending the period back to June 29, 2018 for

multiple Art Institute schools, but left the Schools off of the list; the Department

subsequently included the Schools in the extended look back period on December 2,

2019, when it added them to a list published on its Dream Center Education Holdings

(“DCEH”) webpage (https://studentaid.gov/announcements-events/dceh-schools). On

February 11, 2020, the Department posted a further update to the webpage, announcing

that it had extended the period for the Schools back to January 20, 2018;

      WHEREAS, for students who attended the Schools on or after January 20, 2018,

but withdrew prior to June 29, 2018, the Department has directed its loan servicers to

notify those borrowers of the extension of the closed school loan discharge period back to

January 20, 2018;

      WHEREAS, in addition to directing the loan servicers to communicate with

borrowers as stated above, the Department will send an email to all borrowers who

attended the Schools during the term in which January 2018 fell, or any subsequent

terms through the Schools’ closure. This communication will also be sent to Parent Plus



                                            3
        Case 1:19-cv-03162-CRC Document 12 Filed 03/27/20 Page 4 of 6



borrowers. The communication will explain: that the Department has cancelled their

loans and issued refunds for all Direct and Parent Plus loans taken out in association

with enrollment at the Schools during the term in which January 2018 fell or any

subsequent terms through the Schools’ closure; and that the Department has extended

the closed school loan discharge period back to January 20, 2018. The communication

will also provide those borrowers with contact information for the Department’s loan

servicers if the borrower has any questions or needs additional information about

entitlement to a loan cancellation, refunds for the Cancelled Loans, refunds related to

loans subject to a closed school loan discharge, or updates to credit reporting agencies;

       WHEREAS, the Department will update its webpage regarding closed DCEH

schools (https://studentaid.gov/announcements-events/dceh-schools) with a link to a copy

of this Order, a link to the Closed School Discharge application, and by providing contact

information for the Department’s loan servicers for borrowers who are affected by the

Department’s actions described herein to seek information about their entitlement to loan

cancellation, refunds, or updates to credit reporting agencies, including the process for

students to request refunds that the Department was unsuccessful in processing because

the student could not be located or his or her account information had changed.

       IN   CONSIDERATION           OF    THE     FOREGOING,         IT    IS   HEREBY

STIPULATED AND ORDERED THAT:

       1.     The above-captioned case will be administratively stayed for 60 days

from the date of this Order, upon which date Defendants will file a report addressing

each of the obligations listed above.



                                             4
        Case 1:19-cv-03162-CRC Document 12 Filed 03/27/20 Page 5 of 6



      2.     The Court retains jurisdiction to decide Plaintiffs’ motion for attorneys’

fees, costs, and litigation expenses. The parties are directed to attempt to amicably

resolve such amount before Plaintiffs file such motion. Plaintiffs have forty-five days

from the entry of this order to file such motion.

      3.     Upon disposition of Plaintiffs’ motion for attorneys’ fees and Defendants’

fulfillment of the obligations provided herein, the parties hereby stipulate pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that the above-captioned matter will

be dismissed with prejudice.

SO STIPULATED,

/s/ Alexander S. Elson                      TIMOTHY J. SHEA,
Alexander S. Elson (D.C. Bar No.            D.C. Bar #437437
1602459)                                    United States Attorney
Eric Rothschild (D.C. Bar No. 1048877)
Alice Yao (D.C. Bar No. 493789)*            DANIEL F. VAN HORN,
National Student Legal Defense              D.C. Bar #924092
Network                                     Chief, Civil Division
1015 15th Street NW, Suite 600              By: /s/ Johnny Walker
Washington, DC 20005                        JOHNNY H. WALKER,
(202) 734-7495                              D.C. Bar #991325
alex@defendstudents.org                     Assistant United States Attorney
eric@defendstudents.org                     555 4th Street, N.W.
alice@defendstudents.org                    Washington, District of Columbia 20530
Counsel for Plaintiffs                      Telephone: 202 252 2575
                                            Email: johnny.walker@usdoj.gov

                                            Counsel for Defendants

Dated: March 27, 2020




SO ORDERED, this ____ day of March, 2020.




                                           5
Case 1:19-cv-03162-CRC Document 12 Filed 03/27/20 Page 6 of 6




                           UNITED STATES DISTRICT JUDGE




                              6
